997 A.2d 338 (2010)
In re ESTATE OF Amelia J. PIET, Deceased.
Petition of Ann L. Ball and Edward J. Piet.
Nos. 350 & 352 WAL 2008.
Supreme Court of Pennsylvania.
July 21, 2010.

ORDER
PER CURIAM.
AND NOW, this 21st day of July, 2010, the Petition for Allowance of Appeal is GRANTED, the Superior Court's order is VACATED, and the matter is REMANDED to the Superior Court for consideration of all issues properly preserved in light of this Court's decision in In re Estate of Novosielski, 992 A.2d 89 (Pa.2010).